Case 1:19-cr-20399-UU Document 1 Entered on FLSD Docket 06/12/2019 Page 1 of 5




                         U N ITED STA TES DISTRIC T C O U RT
                         SO U TH ER N D ISTRIC T O F FLO R ID A

                                  No.15- '- Zq 5O- L.G -s'
                                                         1f
U N ITED STA TES O F A M ER ICA



K EN NETH R O G ER S,

      D efendant.


                               CR IM IN A L C O V ER SH EET

      D id this m atleroriginate from a m atterpending in theN orthern Region ofthe U nited
      StatesAttorney'sO ftice priorto O ctober 14,2003?             Yes -X-- No
                                                                           .




2.    D id thism atteroriginate from a m atterpending in the CentralRegion ofthe United States
      Attorney'sO ffice priorto Septem ber l,2007?            Yes     X- No
                                                                   - - .




                                                  Respectfully subm itled,

                                                  AR IA N A FA JA RDO OR SH AN
                                                  UN ITED STA TES ATTO RN EY

                                           By:
                                                  BRIAN G.H TLER
                                                  SpecialA ssistantU nited StatesA ttorney
                                                  CourtN o:A 5502541
                                                  99 N E 4thstreet
                                                  M iam i,FL 33132
                                                  Tel:No.(305)961-9136
                                                  FaxNo.(305)536-4676
                                                  E-mail:brian.sattler@ usdoj.gov
   Case 1:19-cr-20399-UU Document 1 Entered on FLSD Docket 06/12/2019 Page 2 of 5

AO91(Rev.08/09) Cri
                  minalComplaint

                                U NITED STATES D ISTRICT C OURT
                                                     forthe
                                           SouthernDistrictofFlorida

              United StatesofAmerica                     )
                           V.                            )                       -       zq s o -             's
                                                         ) casexo.lq-m J- 0
                  KENNETH ROG ERS                       )
                                                        )
                                                        )

                                           CRIM INAL COM PLAINT

        1,thecomplainantinthiscase,statethatthefollowing istrueto the bestofmy knowledgeand belief.
Onoraboutthedatets)of             June9,2019           inthecountyof                  Miami-Dade          inthe
   Southern    Districtof Florida andelsewhere ,thedefendantts)violated:
          CodeSection                                            OffenseDescrètion
        8U.S.C.j 1324(a)(1)(A)(iv)     Encouraging and inducing analiento come to,enter,and reside inthe United
                                       States.




        Thiscriminalcomplaintisbased onthesefacts:
See attached affidavi
                    t.




        W Continuedontheattachedsheet.

                                                                        M
                                                                              Complainant'
                                                                                         ssignature

                                                                        Aaron Rector.SpecialAqentHSI
                                                                               Printednameand title

Sworntobeforemeand signed in my presence.


Date:         06/11/2019
                                                                                  u gessignature

City and state'
              .                                                    Lauren F.Louis,U.S.MAGISTRATE JUDG E
                                                                               Printednameand title
Case 1:19-cr-20399-UU Document 1 Entered on FLSD Docket 06/12/2019 Page 3 of 5



                                          AFFIDA V IT
       1,Aaron Rector,being duly sw orn,depose and state asfollow s.

               I am a Special A gent w ith Im m igration and Custom s Enforcem ent, H om eland

Security Investigations(HS1)and havebeen so employed forovernine years. 1 am currently
assigned to the Public Safety Group in the Fort Lauderdale H Sl office. M y current

responsibilitiesinclude the investigation ofcrim inaland adm inistrative violationsrelated to the

lm m igration and N ationality A ctand otherfederalcrim inaloffenses.

              The statem ents contained in this A ffidavit are based on m y personalknow ledge,

as w ellas infonnation provided to m e by other 1aw enforcem ent and 1aw enforcem ent support

persorm el. Because this A ffidavit is subm itted for the lim ited purpose of establishing probable

cause that K emw th ROG ER S did knowingly and w illfully encourage and induce an alien to

com e to,enter,and reside in the United States,know ing and in reckless disregard ofthe factthat

such com ing to,entry,and residence is and w illbe in violation ofthe law ,in violation ofTitle 8,

UnitedStatesCode,Section 1324(a)(1)(A)(iv),lhavenotincludedeachandeveryfactknownto
m e orlaw enforcem entin thisinvestigation.

              On oraboutJune 9,2019,atapproxim ately 12:00 p.m .,U .S.Custom sand Border

Protection (CBP),Airand M arine Operations(AMO)received information regarding a vessel
thathad departed from Bim ini,TheBahamasen routeto South Florida with suspected m igrants

on board.CBP A M O advised the vesselw as described as a w hite,30-foot cabin cruiser w ith a

bluebiminitop(CCSUSPECT VESSEL'').Afterreceivingtheinfonnation,CBP AM O launcheda
law enforcem entvesselin an attem ptto locate the vessel.

              At approxim ately 1:00 p.m ., CBP A M O and the United States Coast Guard

(USCG)vesselRICHARD ETHEREGE intercepted a vesselmatching the description ofthe
SU SPECT V ESSEL w ith Florida registration num ber FL4931M C approxim ately 12 m iles east
Case 1:19-cr-20399-UU Document 1 Entered on FLSD Docket 06/12/2019 Page 4 of 5



ofHollywood,Florida,inside United States territorialseas. Prior to intercept,the SU SPECT

V ESSEL w as observed by CBP A M O and the U SC G on a w estbound course towardsthe U nited

States. The vesselcame to a stop aflerCBP AM O activated theirblue law enforcem entlights

and siren.

               W hen approaching the SU SPECT V ESSEL,CBP A M O A gents observed an adult

black m ale wearing a yellow shirt,later identified as Kenneth ROGERS,driving the vessel.

Once the CBP AM O A gents w ere onboard,they observed RO G ER S on deck,behind the wheel

ofthe vessel,alongside another individuallateridentified as G .B.

               After the CBP A M O A gents em barked the SU SPECT V ESSEL, RO GER S

identified him selfto them asthe operatorofthevessel. The CBP AM O Agents detennined the

vessel w as arriving from a foreign country and there w ere eight additionalpassengers located

below deck. On or aboutJune 9,2019,R OG ER S and the nine passengersw ere broughtaboard

the U SCG vessel R ICH A RD ETHERID GE and processed using biom ekics to confirm their

identity and nationalities. The results ofthose queries revealed thatR O GER S is a U .S.citizen

and the nine passengers on the vesselincluded one Colombian national,five Haitian nationals,

and three Jam aican nationals. The nine passengers were detennined to be foreign nationals w ith

no valid U .S.visasorauthorization to enterthe U .S.on oraboutJune 9,2019.

              The Colom bian national passenger, identified as G .B., w as seated next to

RO G ERS on the vesselat the tim e the vesselw as stopped and boarded by CBP AM O . G .B .,

w ho was advised ofher M iranda rights,stated to H Sl SpecialA gents that she w as traveling to

the United States from The Baham as. G .B.stated she paid 4,000 U .S.Dollars in The Baham as

toamalesubjectnamed ûûTONY''to help hertraveltotheUnited States.On June9,2019,she
w as told to get ready to go to the U nited States and identitied RO G ERS as being the captain of
Case 1:19-cr-20399-UU Document 1 Entered on FLSD Docket 06/12/2019 Page 5 of 5



thevesselshe would be getting on totravelto the United States. G.B.also stated ROGERS was

wearing a yellow shirtw hile driving the vessel.

               A Haitian national,identified as L.C.,who was also present on the interdicted

vesselprovided H S1SpecialA gents w ith a statem ent. L.C . adm itted to tirsttraveling from Haiti

to The Bahamasafterpaying someone 3,000 U.S Dollarsto take him to the United Stateson the

vessel. L.C.identified ROGERS asthe captain ofthatvesseland stated ROGERS waswearing a

yellow shirtwhile driving the vessel.

              ln a posb-M iranda statem ent,R OG ER S told H S1 Special A gents thathe rescued

the nine passengers from the ocean,and thathe thoughtthey were migrantsbecause some of

them did notspeak English.

       10.    Based upon the foregoing,your Aftiantsubm its thatthere is probable cause to

believe that Kenneth ROGERS did knowingly and w illfully eneourage and induee an alien to

come to,enter,and reside in the United States,knowing and reckless disregard ofthe factthat

such eom ing to,entry,and residenee is and w illbe in violation of law , in violation of Title 8,

United StatesCode,Section 1324(a)(1)(A)(iv).


       FURTHER YOUR AFFIANT SAYETH NAUGHT.


                                           A aron Rector,SpecialA gent
                                           H om eland Security lnvestigations

S:o
  /mdandorul
           bus
             n
             ce
              ribe
                 019eforemethis
                       .

                ''
               ..



HO .        N F.LO UIS
UN ITED STA TES M AG ISTR ATE JU D GE
